Citation Nr: 1146163	
Decision Date: 12/16/11    Archive Date: 12/21/11

DOCKET NO.  07-28 147	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for the residuals of a head injury, to include dizziness and vertigo, and a cognitive disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Erdheim, Associate Counsel



INTRODUCTION

The Veteran served on active duty from September 1945 to March 1947.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

This case was previously before the Board in November 2009, at which time the Board remanded the claim for further development.  As will be further discussed herein, the Board finds that the agency of original jurisdiction (AOJ) substantially complied with the remand orders and no further action is necessary in this regard.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

In a September 2011 rating decision, the RO granted service connection for headaches, one of the Veteran's main residuals from which he currently suffers related to a head injury he sustained in service.  Thus, the Board finds that that aspect of the claim is no longer before the Board.


FINDING OF FACT

The Veteran's claimed residuals of a head injury, to include vertigo and dizziness, and a cognitive disorder, are not shown to be causally or etiologically related to any disease, injury, or incident during service.



CONCLUSION OF LAW

Claimed residuals of a head injury, to include vertigo and dizziness, and a cognitive disorder, were not incurred in or aggravated by the Veteran's active duty military service, nor may they be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (West 2002 & Supp. 2011).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2006 letter, sent prior to the initial July 2006 rating decision, advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  Letters dated in December 2009 and in December 2010 reiterated that information and also informed the Veteran of the information and evidence necessary to substantiate a claim based upon secondary service connection.  Finally, all three letters advised the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment records, VA treatment records, and private treatment records have been obtained and considered.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Additionally, he was afforded VA examinations July 2009 and in March 2010, with an addendum opinion obtained in April 2011, in order to adjudicate his service connection claim.  In this regard, the Board finds that the proffered opinions regarding the etiology of the Veteran's contended residuals of a head injury were based on an interview with the Veteran, a review of the record, and a full examination.  Moreover, the examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet.App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  As such, the Board finds that the opinions proffered by the VA examiners are sufficient to decide the Veteran's claim.

The Board notes that the Veteran's claims were remanded in November 2009 in order to afford him appropriate VCAA notice and to afford him VA examinations with opinions.  As such directives have been substantially complied with, as discussed in the preceding paragraphs, no further action is necessary in this regard.  See D'Aries, supra.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

The Veteran contends that while he was in service, he was hit on the head with a five pound battery, knocking him unconscious.  He contends that he was hospitalized for the injury and that ever since the injury, he has experienced headaches and dizziness.  Therefore, he claims that service connection is warranted for residuals of a head injury. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may not be granted without medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b)  by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system and psychosis, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

Service treatment records reflect that in November 1946, the Veteran reported that he was doing well until he had been hit on the head by a battle lantern and, though not knocked out, had experienced headaches ever since.  It was noted that he had had a head injury at birth and had not been expected to live.  In January 1947, the Veteran was hospitalized for psychiatric symptoms and diagnosed with schizoid personality disorder.  He was released, but then was re-admitted to the hospital for further complaints of headaches.  They were not severe and were related to worrying about home.  Physical, neurological, and laboratory testing was negative for any physical disability manifested by headaches.  In late January 1947, the Veteran requested to be discharged from the Navy.  He still had occipital headaches.  He was discharged based upon his schizoid personality disorder. 

The record reflects that in April 1947, the Veteran filed a claim for service connection for headaches with anxiety due to a head injury.  He was granted service connection for his psychiatric disorder.  

Post-service treatment records reflect that on April 1948 VA examination, the Veteran reported having had headaches all of his life.  He reported that he had been hospitalized for headaches while in service.   Mental status examination resulted in the diagnosis of schizoid personality.  

Private treatment records reflect that in October 2004, the Veteran reported that his feelings of dizziness had resolved.  He didn't have any other complaints.  He was being treated for diabetes, hyperlipidemia, and hypertension.  In October 2007, the Veteran underwent an MRI of the brain, with no definite acute findings.  There was a history of symptoms of headaches and vertigo.  

A July 2009 VA psychiatric evaluation reflects that the Veteran was living with his wife and had support from her and his sister.  He did not drive due to his eyesight and memory.  He reported that while he was in service, he had sustained a skull fracture when a battery dropped on his head.  There was no indication of psychiatric treatment from separation from service until 2007.  He denied any periods of severe depression, but rather had periods of tearfulness.  He reported some concentration difficulties and memory disturbance.  He had a previous diagnosis of dementia.  Mental status examination revealed no evidence of a thought disorder.  There was some evidence of a cognitive slowness.  The examiner found, however, that a diagnosis of dementia or a cognitive disorder could not be made at that time.  He did suffer from a depressive disorder.  His depressive disorder did not appear to have any relation to his service.  The examiner felt that his cognitive disorder also did not relate to any incident in service.  If the Veteran had a dementing process like Alzheimer's, there would be no correlation to his service, and to relate it to the described in-service head injury would be "controversial at best."  Further diagnostic testing to delineate whether he had dementia was suggested.  

On March 2010 VA examination, the Veteran reported that when he sustained the head injury in service, he was briefly knocked out.  He remembered coming around in a cabin where they were doing a repair to the laceration.  He then experienced dizzy spells and some headaches.  He reported that once he separated from service, he had been evaluated for other conditions and had been found to have no abnormalities related to the injury.  Over the interim 63 years, he experienced bouts of some dizziness that came and went.  The dizziness was a woozy lightheadedness, vertiginous, and came with moving.  He also had intermittent headaches that also came and went.  He reported that a previous CAT scan had been unremarkable.  He did have a history of a diagnosis of cognitive decline and dementia and was taking medication for those symptoms.  Physical examination was negative for any neurological abnormality.  There were some memory difficulties.  The examiner diagnosed the Veteran with mild intermittent tension-like headaches, which had occurred for many years.  The headaches were not migraines and they did not have the symptomatology of significant posttraumatic headaches.  

In this case, the Board notes that in September 2011, the Veteran was granted service connection for a headache disability determined to be directly related to his military service.  Thus, the issue of whether he suffers from a headache disorder related to in-service head trauma is moot, because that disability has been granted.  The Board will instead focus on whether the Veteran suffers from any other disability related to the in-service head trauma, namely, complaints of dizziness and vertigo, and a cognitive disorder.

The Board has first considered whether service connection is warranted for dizziness and vertigo or for a cognitive disorder on a presumptive basis.  However, the record fails to show that the Veteran manifested an organic disease of the nervous system to a degree of 10 percent within the one year following his active duty service discharge.  Furthermore, he was granted service connection for a schizoid personality disorder following service, and at that time, there was no indication that he suffered from a cognitive disorder.  As such, presumptive service connection for these conditions is not warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. 

In that regard, the first requirement for any service connection claim is evidence of a current disability.  Boyer, 210 F.3d at 1353; Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).  In this case, with regard to the Veteran's assertions that ever since the in-service head injury he had experienced periods of dizziness, there is no evidence of any formal diagnosis of a disability manifested by symptoms of dizziness and loss of equilibrium.  Rather, on March 2010 VA examination, even when taking into account the Veteran's descriptions of dizziness that came and went, after conducting physical examination of the Veteran, no diagnosis other than mild intermittent headaches was provided.  The Board finds that when reviewing the examination report, it is evident that the examiner found no other disability related to the in-service head trauma to be present, including a disability manifested by dizziness.  Moreover, when reviewing the private treatment records of record, an October 2007 MRI of the head showed no acute findings to explain the Veteran's reported symptoms of dizziness and headaches and there is no indication that a formal diagnosis of vertigo or an equilibrium disorder has been made.  Furthermore, although one other private treatment record shows complaints of dizziness that had resolved, there is no indication that the etiology of the described dizziness was that of head trauma in service.  Therefore, when reviewing the claims file, the Board finds that there is no indication of a diagnosed disability manifested by dizziness, loss of balance, or symptoms of vertigo, much less any indication that those symptoms were related to in-service head trauma.  In support of that conclusion is the March 2010 VA examiner's opinion that there was no indication of posttraumatic headaches, but rather, the Veteran's symptoms were considered to be mild in nature and unrelated to trauma.  Thus, in this case, the competent medical evidence weighs against a finding of a currently diagnosed disability manifested by loss of balance or equilibrium, and thus service connection for those symptoms, absent a diagnosis, is not warranted.  

Additionally, to the extent that the Veteran has contended that he has experienced dizziness since his service discharge, the Board finds such statements to lack credibility and, therefore, accords less probative weight to such contentions.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995). 

In the instant case, the Board finds the Veteran's statements regarding continuity of symptomatology to not be credible as they are inconsistent with the other evidence of record and were made under circumstances indicating bias or interest.  While the Board cannot determine that lay evidence lacks credibility solely because it is unaccompanied by contemporaneous medical evidence, the Board may, however, in the present case, consider a lack of contemporaneous medical evidence as one factor in determining the credibility of lay evidence.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  In this regard, the Board notes that there is a complete lack of evidence of any symptoms or reports of dizziness following service or until 2004, approximately 55 years following service.  Moreover, the Board finds it to be significant that although the service treatment records clearly demonstrate that the Veteran did not lose consciousness when he was hit over the head, and there was no indication of resulting disability, in the subsequent years, the Veteran has stated that he sustained a fracture to the skull in service and lost consciousness.  Those statements are not corroborated by the service treatment records are inconsistent with his earlier statements, as on 1948 VA examination, the Veteran did not report having fractured his skull, and instead stated that his headaches were not due to trauma.  Thus, for those reasons, the Board finds his statements with regard to the severity of the in-service head trauma and the symptoms of dizziness beginning thereafter to be less credible in light of the other evidence of record, and are, in fact, outweighed by this evidence.  Consequently, based on the foregoing evidence, the Board finds that the Veteran's statements regarding continuity of dizziness to be not credible.  Therefore, although the Veteran is competent to state that he has experienced dizziness since the in-service head injury, these statements, along with the lack of medical support, lack the necessary credibility to prevail in a claim for service connection.

Finally, with regard to whether the Veteran's diagnosis of cognitive disorder, not otherwise specified, rule out dementia, is related to the in-service head trauma, the Board first points out that in his statements to the Board, the Veteran has not contended that he suffers from a cognitive disorder related to his service.  In that regard, there is no indication in the service treatment records that he was diagnosed with a cognitive disorder, nor is there an indication that the in-service head trauma resulted in cognitive dysfunction.  Moreover, the first indication of a diagnosis of a cognitive disorder or dementia is not until the 2000s, over 50 years following service, demonstrating a lack of continuity of symptomatology, one factor that weighs against the claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  Finally, there is a lack of any competent or persuasive medical nexus linking the current cognitive disorder or dementia to the Veteran's service.  To that extent, the July 2009 VA psychiatrist stated clearly that to correlate his current symptoms of a cognitive disorder or dementia with the in-service head injury would be "controversial at best."  The Board interprets that statement to essentially mean that such a relationship would be purely speculative, or inconclusive, in that the psychiatrist did not appear find such a correlation to be at all likely.  The Board observes that generally, medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102.  Thus, any positive weight that could be afforded that statement is considerably lessoned.  Significantly, the opinion appears to be based upon an inaccurate factual background provided by the Veteran, which also lowers any probative value of the statement.  For, at the time of the examination, the Veteran stated that he had fractured his skull in service, whereas, as stated earlier, there is no evidence to support that contention.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458, 460- 61 (1993).  Thus, as described earlier, the Veteran's statements in that regard have been deemed to not be credible, and any opinion made based upon the inaccurate statements cannot be afforded probative weight.  Accordingly, service connection for a cognitive disorder must be denied. 

The Board notes that the Veteran has contended on his own behalf that he currently suffers from manifestations, other than headaches, related to the in-service head injury.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet.App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010). 

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's current manifestations of dizziness and a cognitive disorder and any instance of his military service to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Additionally, in a single-judge Memorandum Decision issued by the Court, it was noted that "in the absence of any medical evidence, the record must provide some evidence beyond an appellant's own conclusory statements regarding causation to establish that the appellant suffered from an event, injury or disease in service."  Richardson v. Shinseki, No. 08-0357, slip. op. at 4 (Vet. App. May 10, 2010).  While the Board recognizes that such single judge decisions carry no precedential weight, they may be relied upon for any persuasiveness or reasoning they contain.  See Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992). 

Here, while the Veteran is competent to describe his in-service head injury and his current manifestations, the Board accords his statements regarding the etiology of such disorder little probative value as he is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. West, 12 Vet. App. 460, 465 (1999).  The Veteran has offered only conclusory statements regarding the relationship between his in-service head injury and his current symptoms.  In contrast, the March 2010 VA examiner took into consideration all the relevant facts in providing an opinion, to include the type of the Veteran's in-service complaints and diagnoses as well as the current nature of his described symptoms.  Therefore, the Board accords greater probative weight to the March 2010 VA examiner's opinion.  

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for the residuals of a head injury, to include dizziness and vertigo, and a cognitive disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra. 


ORDER

Service connection for the residuals of a head injury, to include dizziness and vertigo, and a cognitive disorder, is denied.



____________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


